Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the instant application.

Priority
The instant application claims priority of the U.S. Provisional Patent Application No. 62/971,820 filed on February 7, 2020.

Information Disclosure Statement
No information disclosure statement has been filed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The acronyms CXCL12, SPPI, PCL, PTO, and PLGA must be spelled out with the acronyms in parentheses to avoid misinterpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-10, 12, 13, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (KR 102073333 B1, translated, published 2020-02-05), Myers et al. (BMP2 Regulation of CXCL12 Cellular, Temporal, and Spatial Expression is Essential During Fracture Repair, Journal of Bone and Mineral Research Vol. 30, No. 11, November 2015, pp2014-2027), and Chen et al. (Association between Secreted Phosphoprotein-1 (SPP1) Polymorphisms and Low Bone Mineral Density in Women, PLoS ONE 9(5): e97428. Date published 2014-05-15). 
Song et al. teach a biodegradable polymer that provides porous polymer microspheres for the prevention or treatment of bone or cartilage diseases comprising a drug for the treatment of bone diseases and a network structure of the biodegradable polymer support (pg 4, 1st paragraph). The drug may be released through the pores of the porous polymer microspheres. The drug for treating bone diseases or cartilage disease is bone morphogenic protein-2 (pg 5, 3rd paragraph). Song et al. also teach that biodegradable porous polymeric scaffolds have emerged as an alternative to oral administration of drugs or direct injection of drugs as a method for promoting bone formation (pg 3, last paragraph). 
Myers et al. teach that bone morphogenic protein 2 (BMP-2)-dependent fracture healing occurs through a tight control of chemokine C-X-C motif-ligand-12 (CXCL12). The fracture repair process elicited an early site-specific response of CXCL12-BMP2 endosteal cells and osteocytes that was not present in unfractured bones and gradually decreased as healing progressed (Abstract). In humans, there is a reduction in BMP2 expression within areas of non-unions compared to healing fractures. BMP exerts its fracture regenerative effects by controlling endosteal CXCL12 temporal and cellular expression and commitment to osteogenesis (pg 1, 2nd paragraph). Upregulation of CXCL12 expression is found within the first 2 days after bone defects. CXCL12 is considered a master regulator of cell mobilization including mesenchymal stromal cells (MSCs) and in bone injury models (pg 2, 1st paragraph). 
Myers et al. teach that BMP-2 induces fracture healing through temporal and spatial regulation of CXCL12 expression in endosteal cells. 
	Chen et al. teach that secreted phosphoprotein-1 (SPP1) is known as osteopontin. It is a glycoprotein related to bone formation and anchoring of osteoclasts to the bone remodeling matrix. SPP1 exists in osteoblasts and mineralized bone matrix and intramembranous ossification, which enhances osteoblastic differentiation and proliferation (pg 1, 2nd paragraph). 
	Song et al. teach BMP-2 in some embodiments. Myers et al. teach that BMP-2 induces fracture healing through regulation of CXCL12 expression as well as CXCL12 to be a master regulator of cell mobilization in bone injury models. Chen et al. teach that SPP1 plays a key role in osteoblastic differentiation and proliferation. It would have been obvious to one of ordinary person in the art before the effective filing date of the claimed invention to have combined biodegradable polymers and polymeric scaffolds taught in Song et al. with CXCL12 taught in Myers et al. with SPP1 taught in Chen et al. to create a microsphere formulation with potential benefit of bone healing. This is combining or modifying the teachings of prior art references to arrive at the claimed invention. 
	Regarding claim 2, Song et al. teach the biocompatible polymer of the porous polymer microsphere is polyglycolic acid (PGA), polylactic acid (PLA), polylactic-co-glycolic acid (PLGA), polycaprolactone (PCL), heparin, collagen, and chitosan (pg 5, 2nd paragraph). 
	Regarding claim 3, scaffold polymer comprising PCL is taught and discussed above.
Regarding claim 7, microspheres encapsulating CXCL12 and SPP1 are taught and addressed above in claim 1.
	Regarding claim 8, Song et al. teach the release of the drug may be controlled by the amount and release rate of the drug according to the type of the polymer, the density of the structure, porosity and pore size. Therefore, porosity, pore size, and concentration of the drug contained in the microspheres may be appropriately adjusted and applied to the patient (pg 4, 4th paragraph). Song et al. also teach porosity of 10-90% and particle size of 200 to 1000 μm (pg 4, 6th paragraph). Although Song et al. do not teach microsphere diameter of about 5 μm, one skilled in the art could determine the optimal diameter size depending on the formulation and active ingredients.

	Regarding claim 9, polymers selected from PCL, and PLGA are taught and addressed in claim 2. 
	Regarding claim 10, polymer comprising PLGA are taught and addressed in claim 2. 
	Regarding claims 12 and 13, biodegradable microsphere can encapsulate both CXCL12 and SPP1 into a single microsphere or encapsulate CXCL12 and SPP1 in two distinctive microspheres. Either way, the function of microspheres remains the same as both methods would still provide active ingredients to the site of fracture or bone injury.
	Regarding claim 15, a formulation comprising a biodegradable scaffold with CXCL12 and SPP1 are taught and discussed in claim 1. Furthermore, Song et al. teach the biodegradable polymer support can be used to deliver or release the drug for treatment of bone disease (pg 4, 3rd paragraph).
	Regarding claim 16, scaffold polymer comprising PCL is taught and discussed above in claim 2.
	Regarding claim 20, biodegradable scaffolds are used in the art for bone tissue engineering as taught and discussed above in claim 1.

Claims 4, 5, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (KR 102073333 B1, translated, published 2020-02-05), Myers et al. (BMP2 Regulation of CXCL12 Cellular, Temporal, and Spatial Expression is Essential During Fracture Repair, Journal of Bone and Mineral Research Vol. 30, No. 11, November 2015, pp2014-2027), and Chen et al. (Association between Secreted Phosphoprotein-1 (SPP1) Polymorphisms and Low Bone Mineral Density in Women, PLoS ONE 9(5): e97428. Date published 2014-05-15) as taught and discussed above for Claims 1-3, 7-10, 12, 13, 15, 16, and 20, and in further view of Xie (US 2013/0183352 A1).
Xie teaches nanofiber scaffolds and methods for repairing damaged cardiac tissue. Compositions are provided comprising a nanofiber scaffold that is seeded with one or more relevant cells. Methods for making nanofiber scaffold compositions are provided in examples (Abstract). FIGS. 7A-7D include a schematic diagram showing a 3D nanofiber scaffold with a basket-weave structure and regular pores. Furthermore, the width of the strips, the thickness of strips, and the distance between the two adjacent strips in FIGS. 7C-7D were about 2 mm, 100 μm, and 2 mm, respectively ([0022]).
It would have been obvious to one of ordinary person in the art before the effective filing date of the claimed invention to have combined teachings of claim 1 with scaffold dimensions taught by Xie to create a biodegradable scaffold with potential benefit of bone treatment and healing. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (KR 102073333 B1, translated, published 2020-02-05), Myers et al. (BMP2 Regulation of CXCL12 Cellular, Temporal, and Spatial Expression is Essential During Fracture Repair, Journal of Bone and Mineral Research Vol. 30, No. 11, November 2015, pp2014-2027), and Chen et al. (Association between Secreted Phosphoprotein-1 (SPP1) Polymorphisms and Low Bone Mineral Density in Women, PLoS ONE 9(5): e97428. Date published 2014-05-15) as taught and discussed above for Claims 1-3, 7-10, 12, 13, 15, 16, and 20, and in further view of Dwivedi et al. (Polycaprolactone as biomaterial for bone scaffolds: Review of literature. Published 2019-11-05). 
	Dwivedi et al. teach PCL to be a member of the biodegradable polyesters. PCL has superior mechanical properties, and it is non-toxic and tissue compatible, hence widely used as scaffolds in regenerative therapy and in drug delivery applications (pg 3, chapter 1.2). Dwivedi et al. also teach bulk PCL to have tensile strength of about 25-43 MPa (pg 9, last paragraph). Dwivedi et al. teach Young’s Modulus Max Tensile strength to be 82.3-97.4 MPa (pg 10, Table 2). 
	In view of MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. 
It would have been obvious to one of ordinary person in the art before the effective filing date of the claimed invention to have used PCL with specific tensile strength and Young’s Modulus measurement as a biodegradable scaffold as taught by Dwivedi et al. and combine with the teachings of claim 1. 

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (KR 102073333 B1, translated, published 2020-02-05), Myers et al. (BMP2 Regulation of CXCL12 Cellular, Temporal, and Spatial Expression is Essential During Fracture Repair, Journal of Bone and Mineral Research Vol. 30, No. 11, November 2015, pp2014-2027), and Chen et al. (Association between Secreted Phosphoprotein-1 (SPP1) Polymorphisms and Low Bone Mineral Density in Women, PLoS ONE 9(5): e97428. Date published 2014-05-15) as taught and discussed above for Claims 1-3, 7-10, 12, 13, 15, 16, and 20, and in further view of Reb (US 2020/0030238 A1, Published 2020-01-30).
Reb teaches microspheres containing therapeutic agents and related methods of use. The microspheres can include a copolymer of a monomer and cyclodextrin or a derivative thereof. The microspheres can also include a therapeutic agent (Abstract). Reb teaches in some embodiments, the polymerized monomers (including the cyclodextrins) are dispersed throughout the body of the microsphere in a uniform or substantially uniform manner ([0096]). 
It would have been obvious to one of ordinary person in the art before the effective filing date of the claimed invention to have combined teachings of claim 1 with uniformly distributed microspheres taught in Reb to create microspheres containing active compounds such as CXCL12 and SPP1 with uniform distribution.

Claim 18 is rejected as discussed and taught above in claims 10, 12, 13, and 19.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (KR 102073333 B1, translated, published 2020-02-05), Myers et al. (BMP2 Regulation of CXCL12 Cellular, Temporal, and Spatial Expression is Essential During Fracture Repair, Journal of Bone and Mineral Research Vol. 30, No. 11, November 2015, pp2014-2027), and Chen et al. (Association between Secreted Phosphoprotein-1 (SPP1) Polymorphisms and Low Bone Mineral Density in Women, PLoS ONE 9(5): e97428. Date published 2014-05-15) as taught and discussed above for Claims 1-3, 7-10, 12, 13, 15, 16, and 20, and in further view of Scher et al. (US 2017/0007626 A1)
Scher et al. teach slow release compositions comprising oxysterol encapsulated in a biodegradable polymer (Abstract). Oxysterols have been found to be present in atherosclerotic lesions and play a role in various physiologic processes, such as cellular differentiation, inflammation, apoptosis, and steroid production. Some naturally occurring oxysterols have robust osteogenic properties and can be used to grow bone ([0002]). In one example, a dry composition of a matrix containing Oxy133, collagen and ceramic were prepared and implanted in rat spines as shown in FIG. 6. Radiographs were taken roughly 10 minutes, 4 weeks, and 8 weeks after the procedure. The implants promoted bridging bone across the transverse processes of L3-L5 at the 4-week and 8-week timepoints ([0215]). Scher et al. also teach a slow release composition wherein the microspheres release the oxysterol over a period of about 1 to about 30 days (claim 5). 
It would have been obvious to one of ordinary person in the art before the effective filing date of the claimed invention to have combined teachings of claim 1 with slow release profile taught in Scher et al. to create a formulation with CXCL12 and SPP1 with release profile of about 1 to 30 days.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SEUNGJAI KWON whose telephone number is (571) 272-7737. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN SEUNGJAI KWON/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615